DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on June 9, 2020. Claims 1-7 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
The reference character “S306” in FIG. 3.
The reference character “S509” in FIG. 5.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The reference character “communication unit 110” in Fig. 2 (based on paragraph 70 in the Specification).

:
The reference character “walking convenience analysis unit 107” should connect with the reference character “map information generation unit 108” (based on paragraph 35 in the Specification, “the walking convenience analysis unit 107 informs the map information generation unit 108 of an “obstacle””).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [45], “(S309)” appears to be a typographical error and should read “(S308)” (based on FIG. 3).
In paragraph [71], “information collecting unit 120” appears to be a typographical error and should read “information collecting unit 102” (based on FIG. 2).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“information collecting unit collecting…” in claims 1 and 4-7.
“information classification unit classifying…” in claim 1.
“image processing unit matching…” in claim 1.
“path determination unit grasping…” in claim 1.
“slope grasping unit calculating…” in claim 1.
“walking convenience analysis unit determining…” in claims 1 and 2.
“map information generating unit grasping…” in claims 1 and 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the recitation “when current location information is initially received from the first user terminal…” is vague and indefinite. It is unclear whether the current information in claim 4 is the same or different “current location information” previously recited in claim 1 because the claim terms are missing an appropriate article, either "a" or "the" rendering it unclear whether they are the same current location or different. It is unclear what is being claimed in 
As to claim 5, Examiner notes claim 5 recites similar limitations to claim 4 and is rejected under the same rational.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claim (claim 1) recites the limitation of classifying the map information for the disabled into image information, current location information, and slope information; matching the image information and the current location received from the information classifying unit on the basis of same time; grasping and determining a movement path of a corresponding user terminal by tracking the current location information received from the information classification unit on the basis of time; calculating a movement distance using the current location information received from the information classifying unit, and calculating a slope per set unit distance using the calculated movement distance and slope information received from the information classifying unit; and determining a walking level using the slope per set unit distance received from the slope grasping unit. Under its broadest reasonable interpretation, these limitations, as drafted, can reasonably be performed in the human mind 
This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of a user interface functioning as a communication interface with a user terminal; collecting map information for the disabled received from each user terminal through the user interface wherein the map information for the disabled is information provided from one user terminal and includes slope information measured by a slope sensor of the user terminal, image information photographed by a camera of the user terminal, and current location information measured by a GPS device of the user terminal, grasping a POI of a place where a user is currently positioned by applying the received current location information to map information of a database, and generating disabled path information using a first path received from the path determination unit, a first image received from the image processing unit, and the walking level received from the slope grasping unit, a user interface, and a map information collection and analysis device. The collecting step is recited at a high level of generality (i.e. as a general means of collecting data from the surrounding environment) and amount to no more than data gathering, which is a form of extra solution activity. The grasping and generating steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The user interface is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The map information collection and analysis device 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Examiner additionally notes claims 2-7 depend from claim 1.
Dependent claims 2-7 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claims 2 and 3, the additional limitations of determining a wheelchair available level when the slope per set unit distance is less than a first angle, determining a caution level requiring attention to moving a wheelchair when the slope per set unit distance is the first angle or more, determining a wheelchair unavailable level when the slope per set unit distance is a second angle or more that is larger than the first angle, and determining the first path as a valid walking path when all of a plurality of slopes per set unit distance included in the first path are less than the first angle are 
As such, claims 1-7 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over KAZUNARI et al., JP 3776741 B2, hereinafter referred to as KAZUNARI, in view of SHINGO, JP 2010020702 A, hereinafter referred to as SHINGO, respectively.
As to claim 1, KAZUNARI, as modified by SHINGO, teaches a map information collection and analysis device for the disabled, comprising:
a user interface functioning as a communication interface with a user terminal (see at least paragraphs 42-50 regarding a wireless communication, KAZUNARI);
(see at least paragraphs 30-31 regarding a map information acquisition apparatus, KAZUNARI);
an information classification unit classifying the map information for the disabled into image information, current location information, and slope information (see at least paragraphs 18, 33-38, and 74-77 and regarding the analysis target instruction unit, the position measuring unit, and the measurement target data, KAZUNARI);
an image processing unit matching the image information and the current location received from the information classifying unit on the basis of same time (see at least paragraphs 37 and 56-57 regarding the position measuring unit, KAZUNARI);
a path determination unit grasping and determining a movement path of a corresponding user terminal by tracking the current location information received from the information classification unit on the basis of time (see at least paragraphs 179-184 regarding a map route generation apparatus, KAZUNARI);
a map information generating unit grasping a POI of a place where a user is currently positioned by applying the received current location information to map information of a database, and generating disabled path information using a first path received from the path determination unit, a first image received from the image processing unit, and the walking level received from the slope grasping unit (see at least paragraphs 193-196, KAZUNARI), 
wherein the map information for the disabled is information provided from one user terminal and includes slope information measured by a slope sensor of the user terminal, image information photographed by a camera of the user terminal, and current location information measured by a GPS device of the user terminal (see at least paragraphs 31, 57, and 74-77 regarding the target photographing unit, the position measuring unit, and the measurement target measurement unit, KAZUNARI).
KAZUNARI does not explicitly teach a slope grasping unit calculating a movement distance using the current location information received from the information classifying unit, and calculating a slope per set unit distance using the calculated movement distance and slope information received from the information classifying unit; or a walking convenience analysis unit determining a walking level using the slope per set unit distance received from the slope grasping unit.
However, SHINGO teaches a slope grasping unit calculating a movement distance using the current location information received from the information classifying unit, and calculating a slope per set unit distance using the calculated movement distance and slope information received from the information classifying unit (see at least paragraphs 23-25 regarding the tilt sensor) and a walking convenience analysis unit determining a walking level using the slope per set unit distance received from the slope grasping unit (see at least paragraphs 28-30 regarding the barrier type specifying unit).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHINGO which teaches a slope grasping unit calculating a movement distance using the current location information received from the information classifying unit, and calculating a slope per set unit distance using the calculated movement distance and slope information received from the information classifying unit and a walking convenience analysis unit determining a walking level using the slope per set unit distance received from the slope grasping unit with the system of KAZUNARI as both systems are directed to a system and method for providing navigation service for the people, and one of 
As to claim 2, KAZUNARI does not explicitly teach wherein the walking convenience analysis unit determines a wheelchair available level when the slope per set unit distance is less than a first angle, determines a caution level requiring attention to moving a wheelchair when the slope per set unit distance is the first angle or more, and determines a wheelchair unavailable level when the slope per set unit distance is a second angle or more that is larger than the first angle.
However, such matter is taught by SHINGO (see at least paragraphs 28-30 regarding the barrier type specifying unit 22 of the in-vehicle computer 15 determines that the traveling position of the own vehicle 3 is any of the following barriers (a) to (d) based on the detection values of the acceleration sensor 11 and the inclination sensor 12. Identify whether it corresponds to the type. (A) Rough road with uneven road surface that is difficult to drive with wheelchair 3 (b) Inclined road with slope that is difficult to drive with wheelchair 3 (c) Barrier-free route that is easy to drive with wheelchair 3 (d) Wheelchair 3 Step points that are difficult to pass due to. Also, the slope of (b) is determined by whether or not the degree of inclination in the left-right direction or the front-back direction, which is detected by the inclination sensor 12 or more than a predetermined threshold value, is continuous for a predetermined time or more, and the step point in (d) is determined by whether or not the degree of inclination in the front-rear direction detected by the inclination sensor 12 has changed abruptly above a predetermined threshold value).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHINGO which teaches wherein the walking convenience analysis unit determines a wheelchair available level when the slope per set unit distance is less than a first angle, determines a caution level requiring attention to moving a wheelchair when the slope per set unit distance is the first angle or more, and determines a wheelchair unavailable level when the slope per set unit distance is a second angle or more that is larger than the first angle with the system of KAZUNARI as both systems are directed to a system and method for providing navigation service for the people, and one of ordinary skill in the art would have recognized the established utility of determining a wheelchair available level when the slope per set unit distance is less than a first angle, determining a caution level requiring attention to moving a wheelchair when the slope per set unit distance is the first angle or more, and determining a wheelchair unavailable level when the slope per set unit distance is a second angle or more that is larger than the first angle and would have predictably applied it to improve the system of KAZUNARI.
As to claim 3, KAZUNARI does not explicitly teach wherein the map information generating unit determines the first path as a valid walking path when all of a plurality of slopes per set unit distance included in the first path are less than the first angle.
However, such matter is taught by SHINGO (see at least paragraphs 28-30, 36, and 40 regarding the barrier type specifying unit 22 of the in-vehicle computer 15 determines that the traveling position of the own vehicle 3 is any of the following barriers (a) to (d) based on the detection values of the acceleration sensor 11 and the inclination sensor 12, and the slope of (b) is determined by whether or not the degree of inclination in the left-right direction or the front-back direction, which is detected by the inclination sensor 12 or more than a predetermined threshold value, is continuous for a predetermined time or more. The barrier database 31 stores the barrier information consisting of the barrier types (a) to (d) extracted from the probe information received from the wheelchairs 3 Also, the barrier information providing unit 35 includes the map information and the request signal for route search (the current position of the wheelchair 8) in the uplink signal from the registered member's mobile phone 8.) Is included, the current position of the wheelchair 3 and the road map data around the search route and the barrier type are read from the map database 29 and the barrier database 31, and those data are included in the downlink signal. It is transmitted to the mobile phone 8 of the registered member).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHINGO which teaches wherein the map information generating unit determines the first path as a valid walking path when all of a plurality of slopes per set unit distance included in the first path are less than the first angle with the system of KAZUNARI as both systems are directed to a system and method for providing navigation service for the people, and one of ordinary skill in the art would have recognized the established utility of determining the first path as a valid walking path when all of a plurality of slopes per set unit distance included in the first path are less than the first angle and would have predictably applied it to improve the system of KAZUNARI.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KAZUNARI et al., JP 3776741 B2, hereinafter referred to as KAZUNARI, in view of SHINGO, .
As to claim 4, KAZUNARI, as modified by SHINGO, does not explicitly teach wherein the information collecting unit performs an information collection operation for a first user terminal by operating when current location information is initially received from the first user terminal, and stops the information collection operation for the first user terminal when current location information is not received from the first user terminal.
However, such matter is taught by LEE (see at least paragraphs 29-31 regarding the control unit 25 proceeds to step 317 and checks whether the received GPS information is valid. If the received GPS information is valid, the controller 25 proceeds to step 319 to initially drive the GPS using the received GPS information. Also, if the previously received GPS information is not valid, the control unit 25 proceeds to step 321, excludes the previously received GPS information, waits for new GPS information, and performs the procedure below step 313).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LEE which teaches wherein the information collecting unit performs an information collection operation for a first user terminal by operating when current location information is initially received from the first user terminal, and stops the information collection operation for the first user terminal when current location information is not received from the first user terminal with the system of KAZUNARI, as modified by SHINGO, as both systems are directed to a system and method for navigating using the GPS information, and one of ordinary skill in the art would have recognized the established utility of performing an information collection operation for a first user terminal by operating when 
As to claim 5, Examiner notes claim 5 recites similar limitations to claim 4 and is rejected under the same rational.


Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KAZUNARI et al., JP 3776741 B2, hereinafter referred to as KAZUNARI, in view of SHINGO, JP 2010020702 A, hereinafter referred to as SHINGO, and further in view of Carter et al., US 2006/0247847 A1, hereinafter referred to as Carter, respectively.
As to claim 6, KAZUNARI, as modified by SHINGO, does not explicitly teach wherein the information collecting unit performs an information collection operation for a first user terminal when an information transmission start order is received from the first user terminal, and stops the information collection operation for the first user terminal when an information transmission end order is received from the first user terminal.
However, such matter is taught by Carter (see at least paragraph 145 regarding the process 400 inquires whether a position reset signal is received (e.g., as part of an error reset procedure). If such a signal is received, the process 400 returns to Block 412 and resets the object's position to be the received reference position. Subsequent dead reckoning is measured from the reference position, which reduces (or eliminates) errors accumulated up to that point. If a position reset signal is not received, the process 400 continues to Block 436 and evaluates whether to continue navigating. In most cases the answer is affirmative, and the process 400 returns to Block 416 to determine the next updated position as the wheel continues to turn. However, if the process 400 receives a signal to stop navigating, the process 400 terminates).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Carter which teaches wherein the information collecting unit performs an information collection operation for a first user terminal when an information transmission start order is received from the first user terminal, and stops the information collection operation for the first user terminal when an information transmission end order is received from the first user terminal with the system of KAZUNARI, as modified by SHINGO, as both systems are directed to a system and method for navigating, and one of ordinary skill in the art would have recognized the established utility of performing an information collection operation for a first user terminal when an information transmission start order is received from the first user terminal and stopping the information collection operation for the first user terminal when an information transmission end order is received from the first user terminal and would have predictably applied it to improve the system of KAZUNARI as modified by SHINGO.
As to claim 7, Examiner notes claim 7 recites similar limitations to claim 6 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666